Citation Nr: 0300236	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 RO decision which, 
in pertinent part, denied an increased (compensable) 
disability rating for left ear hearing loss.


FINDING OF FACT

The veteran has Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss are not met.
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100, § 4.86 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 
1969 to July 1971.  

In December 1971, the RO issued a rating decision granting 
service connection and noncompensable ratings for left ear 
hearing loss and for tinnitus.  

In July 2000, the veteran filed a claim seeking increased 
ratings for his service-connected left ear hearing loss 
and tinnitus.  

In October 2000, a VA audiological examination was 
conducted.  The veteran complainted of hearing loss and 
tinnitus in the left ear.  Audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
25
35
LEFT

25
60
75
70

The decibel threshold average for these frequencies was 28 
for the right ear and 58 for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.
 
In November 2000, the RO issued a decision granting a 10 
percent disability evaluation for tinnitus.  The RO also 
denied an increased (compensable) rating for left ear 
hearing loss, and the veteran appealed that determination.

II.  Analysis

The veteran contends that his service-connected left ear 
hearing loss warrants a compensable disability evaluation.  
Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his 
claim.  Pertinent records have been obtained, and the 
veteran has been given a VA examination.  The Board finds 
that the notice and duty to assist provisions of the law 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the 
numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). 

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average 
decibel threshold level as measured by pure tone 
audiometry tests at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  The rating schedule establishes eleven 
auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness.  38 C.F.R. § 4.85. 

In accordance with 38 C.F.R. § 4.86, there is an 
alternative rating method which may be used, as follows: 

(a) When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results in the 
higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results in the 
higher numeral. That numeral will then 
be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

If impaired hearing is service-connected in only one ear, 
the hearing ability in the nonservice-connected ear is 
generally treated as normal (i.e., Level I hearing).  
38 C.F.R. § 4.85(f).  However, under a recent change in 
law, if hearing impairment in the service-connected ear is 
found to be 10 percent disabling, then any deafness in the 
nonservice-connected ear may be considered when 
determining the final compensation rating.  38 U.S.C.A. 
§ 1160(a)(3), as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002).

At the October 2000 VA examination, the average decibel 
threshold (for the frequencies of 1000, 2000, 3000, and 
4000 hertz) was 58 decibels for the left ear, and this ear 
had speech discrimination of 92 percent.  Under Table VI 
of 38 C.F.R. § 4.85, this translates to Level II hearing 
in the left ear.  Entering Table VII of 38 C.F.R. § 4.85, 
with Level II hearing for the left ear and Level I hearing 
for the nonservice-connected right ear, results in a 
noncompensable (0 percent) rating for left ear hearing 
loss under Diagnostic Code 6100.  

The test results from the October 2000 VA examination do 
not meet the requirements for the special rating method of 
an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86.   

Moreover, with regard to the recent change to 38 U.S.C.A. 
§ 1160(a)(3), since test results indicate that service-
connected left ear hearing loss is not 10 percent 
disabling, any nonservice-connected right ear hearing loss 
may not be considered when determining the final 
compensation rating.

The preponderance of the evidence is against the claim for 
a higher rating for left ear hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  






ORDER

A compensable evaluation for left ear hearing loss is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

